Citation Nr: 0116960	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  94-43 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts

THE ISSUES

1.  Entitlement to service connection for a low back 
disability with leg cramps.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1981.  He had additional service in the Air Force 
Reserve reportedly from September 1976 to January 1976 and 
from January 1981 to November 1985.

The issues currently on appeal come before the Board of 
Veterans' Appeals (Board) from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts. 

This case was most recently before the Board in December 
1999.  At that time, the Board granted service connection for 
tinnitus, reopened a claim for service connection for 
bilateral hearing loss, and remanded the current claims.  
Subsequently, the RO granted service connection for bilateral 
otitis media, bilateral hearing loss, and bilateral tympanic 
membrane perforations.  


FINDINGS OF FACT

1.  The low back disability with leg cramps is not of service 
origin.

2.  An acquired psychiatric disorder is not of service 
origin.


CONCLUSIONS OF LAW

1.  The low back disability with leg cramps was not incurred 
in or aggravated by active military service.  38 U.S.C.A. § 
1131 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303 (2000).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by active military service nor may a psychosis be 
presumed to have been incurred in service. 38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran's service treatment records contain no complaint 
or finding of a low back disorder, psychiatric pathology, or 
leg cramps.  At the time of the November 1980 service 
separation examination, he complained of recurrent back pain 
and cramps in his legs.  It was noted that the back 
complaints referred to low back pain when working on the 
flight line and that the leg complaints referred to exercise.  
It was further noted that there were no complications or 
sequelae (NCNS) of the complaints.  His spine, lower 
extremities, and his psychiatric condition were clinically 
evaluated as normal.  

An Air Force Reserve enlistment examination in October 1982 
clinically evaluated his psychiatric condition, spine, and 
lower extremities as normal.  

The veteran was admitted to Worcester State Hospital in March 
1983 for a paranoid personality disorder and the records 
indicated that the admission was precipitated by him acting 
strangely shortly before his hospitalization.  

Medical records from P. B. Singh, M.D., covering the period 
October 1982 to July 1992, show treatment for multiple 
medical conditions, including a lumbosacral strain beginning 
in June 1986.

The veteran was readmitted to Worcester State Hospital in 
July 1986 for bipolar affective disorder.  The 1983 
psychiatric admission to the hospital was mentioned.  No 
other psychiatric history was reported.

Of record are medical reports dated from 1990 to 1992 from 
Dr. Singh regarding a workman compensation claim.  In January 
1990, Dr. Singh reported that he treated the veteran for 
lumbosacral strain with bulging of the L5-S1 disc since 
December 28, 1989.  In March 1990 Dr. Singh noted that on 
December 28, 1989 the veteran slipped on ice, fell backwards, 
and felt lower back tightness.  There was no history or 
evidence of pre-existing injury or disease.   A CT scan of 
the lumbosacral spine from a private hospital in January 1990 
revealed bulging of the L5-S1 disc.  

The veteran was examined by Dr. M. on several occasions 
during 1991 and 1992 with a diagnosis of low back strain 
ligamentous and muscular in origin with a bulging disc 
confirmed by CAT scan.  The veteran was evaluated by a 
private physician in September 1993.  The clinical history 
reflected that the veteran injured his back in December 1989 
while at work.  He remained in therapy for over a year and 
returned to work in November 1992.  He began experiencing 
increasing low back symptoms and was laid off in January 
1993.  It was further reported that while on active duty he 
had low back pain and at the time of discharge no medical 
conditions were mentioned.  The physician indicated that the 
symptoms were suggestive of lumbar radiculopathy.

A VA examination was conducted in June 1993.  At that time 
the veteran reported that he injured his back while lifting 
in the flight line.  He received treatment during service.  
He re-injured his back in 1989.  X-rays of the lumbosacral 
spine showed no abnormality.

Subsequent records from VA facilities and non-VA sources 
reflecte treatment for a low back disorder and a bipolar 
disorder.  A diagnosis of schizoaffective disorder is shown 
in more recent treatment records from the VAMC in Bedford, 
Massachusetts.

The veteran testified at a hearing at the RO in April 1994 in 
support of his claim for service connection for residuals of 
a back injury.  He stated that he his back problems were 
caused by continuous heavy lifting on the flight line.  He 
reported that he treated himself for back symptoms after 
service, but may have received treatment from a VA hospital 
in Tennessee.  He stated that his injury in 1989 aggravated 
his previous back disorder.

Of record are documents from the Social Security 
Administration which are to the effect that the veteran was 
awarded disability benefits in December 1994 effective in 
December 1989.  The primary diagnosis was affective 
disorders.  Back impairment was also noted.

In October 1994 the veteran's sister submitted a letter in 
which she said that she saw deterioration of her brother 
while he was in the service.  She claimed his behavior 
changed and she thought he had a nervous breakdown while in 
the service.  She said that he took pills for headaches, 
earaches, ringing in his ears, back pain, and leg cramps 
while he was on leave.

In October 1994 a friend said he saw the veteran in 1979 and 
the veteran was taking pills prescribed by Air Force doctors 
for his back, ears, legs and stress.

At a hearing at the RO in October 1994, the veteran testified 
that he hurt his low back working on a flight line during 
service and the 1989 low back injury was an aggravation of 
the pre-existing back condition.  

Received apparently in March 1995 was a military personnel 
document, dated in February 1977.  This document is to the 
effect that the veteran was found to be not qualified for 
duty as missile facilities specialist, and that he had 
accepted reclassification as a jet engine mechanic.

A hearing was held at the RO April 1995.  At that time the 
veteran provided testimony concerning his low back disorder.  
The veteran testified at a hearing at the RO in November 1996 
in support of his claim for service connection for a 
psychiatric disorder.  He stated that he underwent a 
psychiatric evaluation during service that determined that he 
was not capable of withstanding the stress of 6 months of 
duty underground as a missile specialist, and was 
reclassified as a jet engine mechanic. 

A hearing was held before the undersigned member of the Board 
sitting at the RO in March 1999.  At that time the veteran 
testified that his psychiatric disorder was caused by the 
stress of working as a jet engine mechanic twelve hours a 
day, seven days a week.  He reported that he was not treated 
for his psychiatric problems in service because he was in 
denial about their existence.  He stated that he first 
received treatment at Worcester State Hospital in 1983 for a 
paranoid personality disorder.  He also reported 
hospitalization at that facility in 1986 for bipolar disorder 
as well as VA treatment for his bipolar disorder.

He further testified that he injured his back on the flight 
line.  He was treated at the dispensary on one occasion for 
his low back.  He was told that nothing could be done.  He 
continued to work on the flight line and he described his 
back pain as similar to a toothache.  He also had leg cramps.  
He testified that he was first treated for his back at a VA 
facility in 1985.

II.  Analysis

The RO has met its duty to assist the veteran in the 
development of his claim under the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  By 
virtue of the Statement of the Case, Supplemental Statements 
of the Case, and Board Remand issued during the pendency of 
the appeal, he was given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  He has testified at several hearings on appeal, and 
has been specifically asked to identify any and all treatment 
at the March 1999 travel Board hearing and in the December 
1999 remand.  The RO has sought all treatment records from VA 
medical facilities in Tennessee, but no pertinent treatment 
records were located.  He has also under gone VA examinations 
in conjunction with this appeal and record from the Social 
Security Administration are on file.  The VA has assisted the 
veteran in developing facts pertinent to the appeal and finds 
no area in which further development may be fruitful.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303.  Service incurrence will be presumed for certain 
chronic diseases, a psychosis, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To summarize, while lay persons are qualified to report 
symptoms and descriptions of injuries, they are not 
competent, in the absence of evidence demonstrating that he 
has medical training or expertise, to render medical findings 
or opinions.  Moray v. Brown, 5 Vet. App. 211, 214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In this regard, the service medical records, to include the 
separation examination, reflect no finding diagnostic of an 
acquired psychiatric disability.  The February 1977 personnel 
document indicating a reclassification of jobs during service 
does not show that a nervous problem was the reason for the 
reclassification.  Additionally, the October 1982 Air Force 
Reserve enlistment examination clinically evaluated his 
psychiatric condition as normal.  The first clinical evidence 
of a psychiatric problem was in March 1983 when he was 
hospitalized at the Worcester State Hospital for a paranoid 
personality disorder.  This is more than 2 years following 
service.  Additionally, the veteran placed the onset of his 
symptoms shortly before that hospitalization.  Without 
clinical evidence showing the presence of a psychiatric 
disorder during service or within one year thereafter, it is 
the Board's judgment that service connection is not 
warranted. 

Concerning the veteran's low back disorder, the service 
treatment records contain no evidence of a low back 
disability with leg cramps.  At the time of his service 
separation examination, he reported that he had recurrent low 
back pain when he worked on the flight line.  However, it was 
further reported that the veteran had no complications or 
sequelae.  Additionally, the examination clinically evaluated 
the spine and lower extremities as normal.  Also, the October 
1982 Air Force Reserve enlistment examination clinically 
evaluated the spine and lower extremities as normal.  
Moreover, the first post service clinical evidence of a back 
disability was in 1986 when his private doctor diagnosed 
lumbosacral strain.  This is more than 5 years following his 
release from active duty.  Additionally, the first clinical 
evidence of a disc disorder was in 1990 following a December 
1989 on the job injury, more than eight years after service.  
There is no medical evidence relating the current low back 
disorder and claimed leg cramps to his period of active duty. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the claims for degenerative disc disease 
of the lumbosacral strain with bilateral S1 sensory 
neuropathy and for an acquired psychiatric disorder.  Thus, 
the benefit-of-the-doubt doctrine does not apply, and service 
connection must be denied.  38 U.S.C.A. § 5107(b); Gilbert v 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability with leg cramps 
is denied.

Service connection for an acquired psychiatric disorder is 
denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

